DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Preliminary Amendment
This Office Action is responsive to a preliminary amendment submitted on 03/09/22. Claims 1-19 have been canceled. Claims 20-33 are newly added. Applicant submits no new matter has been presented.
Applicants request for Participation in the Global IP5 PPH pilot program was GRANTED on 05/19/22. An Office Action on the merits follows here below. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/22 and 05/19/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are at claims 26-29 respectively: 
“an outline extracting unit configured to”
“an image modifying unit configured to”
“an inhibitory factor determining unit configured to”
“a text recognizing unit configured to”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claims 26-29 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  
Claim 26 recites: “26. (New): An apparatus for recognizing an identification (ID) card based on deep learning, the apparatus comprising:
a memory storing a plurality of program modules; and
a processor executing the plurality of program modules stored in the memory, wherein the plurality of program modules each include:…”
A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  
The instant application recites “According to a hardware implementation, the exemplary embodiments described herein may be implemented using at least one of application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal  processing  devices  (DSPDs), programmable   logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, and electric units for performing other functions. In some cases, the exemplary embodiments described in the present specification may be implemented by a control module itself. According to a software implementation, the exemplary embodiments such as procedures and functions described in the present specification may be implemented as separate software modules. Each of the software modules may perform one or more functions and operations described in the present specification. Software code may be implemented in software applications written in a suitable programming language. The software code may be stored in a memory module and may be executed by the control module. The above description is merely illustrative of the technical idea of the present disclosure, and various modifications, changes, and substitutions may be made by those skilled in the art without departing from the essential characteristics of the present disclosure.”
MPEP 2111.05(III).  Hence, adding the limitation of “(program) stored on a non-transitory computer-readable medium” would possible resolve this issue. Appropriate correction/clarification is required. 
Allowable Subject Matter
Claims 20-25 and 30-33 are allowed.
Prior art reference Edwards (US 20210350346 A1) discloses “an operation 608, a similarity score indicating how similar the captured response is to each of the prior responses may be deter mined. For instance, a similarity metric indicating a degree of similarity between two (or more) responses may be determined. In some embodiments, operation 608 may be substantially similar to operation 508 of FIG. 5, with the exception that the audio message, and the captured response in connection with audio message, may be selected and output in response to determining that a user has ceased interacting with interactive kiosk 106. Therefore, the similarity between the captured response and the prior responses may include a determination of how similar (e.g., a degree of similarity) the captured response is to other previously captured responses when a user ceases interacting with interactive kiosk 106. In some embodiments, because a user account may have already been determined prior to the user interacting with interactive kiosk 106, the similarity determined at operation 608 may be restricted to comparing the captured response to other responses previously captured by the user associated with that user account. However, some embodiments may include determining a similarity score between the captured response and other users' previously captured responses. In some embodiments, operation 608 may be performed by a subsystem that is the same as or similar to identification subsystem 116.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… a method for recognizing an identification (ID) card of a user terminal using deep
learning, the method comprising:
extracting an outline region of the ID card included in an input image using a first neural network model;
modifying an ID card image of the image to a reference form using at least a partial value of the extracted outline region; and
determining whether the modified ID card image is valid according to the presence of a recognition inhibitory factor in the modified ID card image using a third neural network model and recognizing text information in the valid ID card image, wherein the extracting the outline region of the ID card comprises re-extracting the outline region of the ID card in a re-input image when the recognition inhibitory factor is present.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200167427 A1
US 10482174 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665